DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskovich et al. (US 2014/0339111).
Regarding claim 1, Moskovich discloses a packaged personal care implement (toothbrush 26) comprising, fig. 5: 
a package comprising: 
an exposed outer surface (outside of the packaging); 
a package portion (front cover 246 and backer panel 260) having an inner surface defining a first cavity having a first opening, the package portion having an outer surface that defines a first portion of the exposed outer surface; and 
a reusable cap (bubble 250 when made as a separate component from the rest of the package, [0050] last sentence, the bubble can be re-used to cover the bristles) comprising an outer surface that forms a second portion of the exposed outer surface and an inner surface that defines a second cavity (volume within bubble) having a second opening (the opening that allows the brush head to go into the bubble, fig. 5); and 
a personal care implement disposed within the package so that the personal care implement extends through the first and second openings such that a first portion of the personal care implement is located within the first cavity and a second portion of the personal care implement is located within the second cavity, fig. 5.

Regarding claim 2, Moskovich further discloses a backer panel 260 having a front surface and a rear surface, fig. 5; and 
a cover panel (246) having a front surface, a rear surface, and a contoured portion, the cover panel coupled to the backer panel so that the first cavity is formed by the contoured portion of the cover panel and the front surface of the backer panel, fig. 5.

Regarding claim 6, Moskovich further discloses that the reusable cap is formed of a flexible material such that the reusable cap compresses upon application of pressure thereto and decompresses upon cessation of the pressure (bubble facilitates palpation of bristles, page 5, top of 2nd column in [0050], reference figure 1).

Regarding claim 8, referring to fig. 5, Moskovich further discloses that the personal care implement is a toothbrush (at 26) and wherein the first portion of the personal care implement is a handle of the toothbrush and the second portion of the personal care implement is a head of the toothbrush.

Regarding claims 9 and 10, Moskovich further discloses (fig. 5) that the personal care implement extends along a longitudinal axis, wherein the first portion of the personal care implement is circumferentially surrounded by the package portion (backer panel and cover) and the second portion of the personal care implement is circumferentially surrounded by the reusable cap (the entire perimeter of the bristles are circumferentially surrounded by the bubble) such that no portion of the personal care implement is exposed at the outer surface of the package (because the bubble edges meet the opening edges of the cover, no portion of the toothbrush will be exposed, fig. 5).

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 2009/0123217).
Regarding claim 15, Ross discloses a package comprising: 
a package portion at 102 comprising an outer surface (outside of the packaging) that defines a first exposed portion of an outer surface of the package and an inner surface that defines a first cavity, fig. 4a; and 
a reusable cap 110 comprising an outer surface that forms a second exposed portion of the outer surface of the package and an inner surface, wherein the reusable cap is repeatedly alterable between an open state and a closed state (the cap can be screwed or unscrewed), and wherein in the closed state the inner surface of the reusable cap defines a second cavity (the cavity of the cap houses the threaded neck of the package portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Laughton (US 4039079) in view of Parikesit (WO 00/24289).
Regarding claim 1, Laughton teaches a packaged personal care implement (brush) comprising: 
a package comprising: 
an exposed outer surface (the portions of the packaging that face the outside); 
a package portion (10 transparent cover element, fig. 6) having an inner surface defining a first cavity having a first opening (the opening is within the flanged portion), the package portion having an outer surface that defines a first portion of the exposed outer surface (the portion of the cover that faces outwardly).
Laughton does not teach a reuseable cap.
Parikesit teaches a packaging for a personal care implement (brush) having a reusable cap 6 (hard protective cover), fig. 2 and 4, that protects only the bristle head of a brush.  The reusable cap of Parikesit can continue to be used as a guard for continued use after packaging to protect against bacterial contamination during storage in a bathroom, page 3: 20-30 of Parikesit.
The reusable cap of Parikesit has an outer surface and defines a cavity (formed from two halves (cups 11) having an opening.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Laughton to include a re-useable protective cover for the bristle head of the brush in order to protect the bristles during storage and transportation.
Laughton as modified above results in a personal care implement (brush) disposed within the package so that the personal care implement extends through the first and second openings such that a first portion of the personal care implement is located within the first cavity (fig. 6 of Laughton) and a second portion of the personal care implement is located within the second cavity (fig. 2 and 4 of Parikesit).

Regarding claim 2, Laughton further teaches a backer panel (backing sheet with elongated opening at 11, fig. 5 and 6) having a front surface and a rear surface; and 
a cover panel (10) having a front surface, a rear surface, and a contoured portion, fig. 6, the cover panel coupled to the backer panel, col. 4: 1-10, so that the first cavity is formed by the contoured portion of the cover panel and the front surface of the backer panel, fig. 5.

Regarding claim 7, Laughton as modified above further teaches that the reusable cap is formed of a rigid material that cannot be readily compressed (referencing Parikesit: the protective cover is described as “hard,” the characteristic “hard” implies that the cover cannot be readily compressed, page 6: 4-10).

Regarding claim 8, the personal care implement of Laughton is taught as a hair brush.  The personal care implement of Parikesit is shown as a toothbrush but is also described as a paint brush,  hair brush or nail brush, page 4: 30-end.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hairbrush of Laughton with a toothbrush as taught by Parikesit since they are known substitutes for being housed in the taught packaging. 
Laughton as modified above results in: the first portion of the personal care implement is a handle of the toothbrush (the handle of the hairbrush substituted with the corresponding handle of the toothbrush as modified above) and the second portion of the personal care implement is a head of the 

Regarding claim 9, Laughton as modified above further teaches that the brush (personal care implement) extends along a longitudinal axis, wherein the first portion of the personal care implement is circumferentially surrounded by the package portion (cover 10 and backing sheet, fig. 6) and the second portion of the personal care implement is circumferentially surrounded by the reusable cap (taught by Parikesit, fig. 2 and 4) such that no portion of the personal care implement is exposed at the outer surface of the package.

Regarding claim 10, Laughton as modified above further teaches that the second portion of the personal care implement extends along an axis and the reusable cap (fig. 2 and 4 of Parikesit) circumferentially surrounds the second portion of the personal care implement.

Claims 3-5, and 11- 15 are rejected under 35 U.S.C. 103 as being unpatentable over (for claims 3-5) Laughton and Parikesit as applied to claim 2 above (for claims 3-5), and further in view of Pirro et al. (US 6308832) and Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laughton, Parikesit and Pirro.
Regarding claims 3, 11, and 15, Laughton teaches a packaged personal care implement (brush) comprising: 
a package comprising: 
an exposed outer surface (the portions of the packaging that face the outside); 
a package portion (10 transparent cover element/cover panel, fig. 6 and backer panel, not numbered, having a front and back); the transparent cover of the package portion having an inner surface defining a first cavity having a first opening (the opening is within the flanged portion), the package portion having an outer surface that defines a first portion of the exposed outer surface (the portion of the cover that faces outwardly); 

Laughton does not teach a reusable cap.
Parikesit teaches a packaging for a personal care implement (brush) having a reusable cap 6 (hard protective cover), fig. 2 and 4, that protects only the bristle head of a brush.  The reusable cap of Parikesit can continue to be used as a guard for continued use after packaging to protect against bacterial contamination during storage in a bathroom, page 3: 20-30 of Parikesit.
The reusable cap of Parikesit has an outer surface and defines a cavity (formed from two halves, cups 11) having an opening and has a hinge at 12 and a latch at 13.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Laughton to include a re-useable protective cover for the bristle head of the brush in order to protect the bristles during storage and transportation.
Laughton as modified above results in a personal care implement (brush) disposed within the package so that the personal care implement extends through the first and second openings such that a first portion of the personal care implement is located within the first cavity (fig. 6 of Laughton) and a second portion of the personal care implement is located within the second cavity (fig. 2 and 4 of Parikesit).
Neither Laughton or Parikesit teach that the cap has a flange or that the flange of the cap is sandwiched between the rear surface of the cover panel and the front surface of the backer panel.
However Pirro teaches packaging that includes a backer panel 16 and cover panel 14 and also a re-useable hinged container 30 portion that is capable of being used for storage after the packaging is opened.  The reusable container portion of Pirro has mating halves 34 and 36 that are repeatedly alterable between an open state and a closed state, have a hinge 40 and a frictional sealing means at 48 and 58, fig. 8.  The container 30 has a flange 38 that is sandwiched between the cover and backing layers in order to secure the container, col. 4: 50-60, and to isolate the product from the consumer and prevent inadvertent damage, col. 1: 20-30.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of Laughton as modified above to include a flange around the cap and to sandwich the flange between the cover and the backing in order to secure the container to the packaging and maintain the brush head isolated from the purchaser and prevent inadvertent damage, as per the teaching of Pirro.
Laughton as modified above results in a personal care implement disposed within the package so that a first portion (the handle portion) of the personal care implement rests atop the front surface of the backer panel, fig. 5 and 6 of Laughton, and a second portion of the personal care implement (brush head) is located within the cavity of the cap.

Regarding claims 4, 12, and 13, the cap of Laughton as modified above (reference Parikesit) is reusable and repeatedly alterable between an open state and a closed state made capable by the hinge means 12 and latch means 13, page 6: 4-10, the hinge and securing means being spaced from one another, fig. 4.  The hinge and latch are at the outer periphery of the cap, fig. 4.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap to have a flange that fits between a cover and backer panel, includes the living hinge at the edge of the flange and frictional latch at an opposite location of the flange as per the teaching of Pirro so that the flange of the cap will be sandwiched between panels and still function as re-useable container as taught by Parikesit.

Regarding claim 5, Laughton further discloses an opening 11 in the backer panel, fig. 5 and 6, and wherein the reusable cap of Laughton as modified above is disposed within the opening (the bristles of the brush is within the opening and therefore the cap of Laughton as modified above, which is around the brush bristles in the backer panel so that the first portion of the cap protrudes from the front surface of the backer panel and the second portion of the cap protrudes from the rear surface of the backer panel.

Regarding claim 14, Laughton further discloses that the cover panel comprises a receiving cavity, fig. 5 and 6, having an open rear end that is closed by the backer panel, col. 4: 1-10, and wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799